Title: VI, 21 November 1793
From: Hamilton, Alexander
To: 


            
              [c.21 November 1793]
            
            It is greatly to be lamented, for the sake of humanity, that the flame of War, which
              had before spread over a considerable part of Europe has within the present year
              extended itself much further; implicating all those powers with whom the United States
              have the most extensive relations. When it was seen here, that almost all the maritime
              Nations either were, or were likely soon to become parties to the
              War, it was natural that it should excite serious reflections about the possible
              consequences to this Country. On the one hand, it appeared desireable, that no
              impressions in reference to it should exist—with any of the powers engaged, of a
              nature to precipitate arrangements or measurs tending to interrupt or endanger our
                peace. On the other, it was probable, that
              designing or inconsiderate persons among ourselves might from different motives embark
              in enterprizes contrary to the duties of a nation at peace with nations at war with
              each other; and, of course, calculated to invite and
              to produce reprisals and hostilites. Adverting to these considerations, in a situation
              both new and delicate, I Judged it adviseable to issue a Proclamation (here insert the
              substance of the Proclamation)—The effects of this measure have, I trust, neither
              disappointed the views which dictated it, nor disserved the true interests of our
              Country.
          